Citation Nr: 0603026	
Decision Date: 02/02/06    Archive Date: 02/15/06

DOCKET NO.  02-21 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for ulcerative colitis, 
to include as secondary to PTSD.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran had active military service from August 1970 to 
February 1972.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a May 2002 rating decision in which the 
RO denied the veteran's claims for service connection for 
PTSD, for ulcerative colitis, and for residuals of right 
wrist fracture.  The veteran filed a notice of disagreement 
(NOD) in June 2002, in which he noted that he believed his 
ulcerative colitis was secondary to his PTSD.  In October 
2002, the RO issued a statement of case (SOC) as to the 
claims for service connection for PTSD and for residuals of a 
right wrist fracture.  In the SOC, the RO noted that the 
veteran's claim for secondary service connection for 
ulcerative colitis had not been previously considered and 
therefore was not listed, and that the veteran had not 
otherwise appealed the denial of his claim for service 
connection for ulcerative colitis on a direct basis.  In 
December 2002, the veteran filed a substantive appeal (via a 
VA Form 9, Appeal to Board of Veterans' Appeals), as to the 
claims involving PTSD and residuals of a right wrist 
fracture.

In December 2002 rating decision, the RO denied the veteran's 
claim for service connection for ulcerative colitis, as 
secondary to PTSD.  In a January 2003 supplemental SOC 
(SSOC), the claim for service connection for ulcerative 
colitis was again noted as being denied, both on a direct 
basis and as secondary to PTSD.  The veteran was advised that 
he needed to respond within 60 days to perfect his appeal as 
to this claim for service connection for ulcerative colitis.  
In a January 2003 statement, the veteran indicated that he 
wished to appeal his claim for service connection ulcerative 
colitis.  The January 2003 statement has been accepted as the 
veteran's substantive appeal on that issue.

In January 2004, the veteran testified during a 
videoconference hearing before the undersigned Veterans Law 
Judge (VLJ); a transcript of that hearing is of record.  In 
June 2004, the veteran submitted additional evidence directly 
to the Board.  The evidence consists of March 2004 and May 
2004 mental health clinic notes from the Beckley VA Medical 
Center (VAMC).  The Board has accepted that evidence for 
inclusion in the record on appeal.  See 38 C.F.R. § 20.1304 
(2005).

In August 2004, the Board denied the claim for service 
connection for residuals of a right wrist fracture, for PTSD, 
and for ulcerative colitis as secondary to PTSD, and remanded 
the claim for ulcerative colitis, to include as due to Agent 
Orange exposure, to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  The appellant appealed the August 
2004 Board decision to the United States Court of Appeals for 
Veterans Claims (Court) as to denial of service connection 
for residuals of a right wrist fracture, for PTSD, and for 
ulcerative colitis as secondary to PTSD.  In a June 2005 
joint motion to the Court, counsel for both parties requested 
that that part of the Board's decision that denied service 
connection for post traumatic stress disorder (PTSD) and 
service connection for ulcerative colitis, as secondary to 
PTSD be vacated and remanded; the parties also requested that 
the appeal as to that portion of the August 2004 Board 
decision that denied service connection for residuals of a 
right wrist fracture be dismissed.  In a June 2005 Order, the 
Court granted the parties' motion, and returned matters on 
appeal for service connection for PTSD and for ulcerative 
colitis, as secondary to PTSD to the Board for further 
proceedings consistent with the joint motion.

For the reason expressed below, the matter on appeal is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, D.C. VA will notify the veteran when further 
action, on his part, is required.  

The Board points out that the actions previously requested on 
the claim for service connection for ulcerative colitis, to 
include as due to Agent Orange exposure have not been 
completed, and that that matter remains for Board disposition 
after completion of the requested actions.  


REMAND

In accordance with the joint motion, further RO action on the 
claims for service connection for PTSD and for ulcerative 
colitis, as secondary to PTSD, is warranted.

Service connection for PTSD requires a current medical 
diagnosis of PTSD in accordance with 38 C.F.R. § 4.125; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible evidence 
that the claimed in-service stressor actually occurred.  See 
38 C.F.R. 3.304(f) (2005).

Pertinent to the claim involving PTSD, the Board notes that 
the veteran has not contended that he engaged in combat and 
his claimed stressors are not associated with any purported 
combat.  Accordingly, the veteran's lay statements, alone, 
are insufficient to establish the occurrence of his 
stressor(s); rather, corroborating evidence is needed to 
support the claim for service connection.  See 38 C.F.R. 
§ 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 147 (1997); 
Moreau v. Brown, 9 Vet. App. 389, 395 (1996); see also 38 
U.S.C.A. 1154(b) (West 2002).

The veteran contends that he was threatened with a gun by 
another soldier.  He testified that he did not press charges.  
The veteran reported that while he was not sure, he believed 
the soldier had been sent to the stockade as a result of the 
incident.

Cases involving allegations of a personal assault, fall 
within the category of situations in which it is not unusual 
for there to be an absence of service records documenting the 
events of which the veteran complains.  See, e.g., Patton v. 
West, 12 Vet. App. 272, 281 (1999).  As noted under Paragraph 
5.14(d), Part III, of VA's Adjudication Procedure Manual, 
M21-1, personal assault is an event of human design that 
threatens or inflicts harm.  Examples of this are rape, 
physical assault, domestic battering, robbery, mugging, and 
stalking.  Id.  Service records may not contain evidence of 
personal assault, and alternative sources, including 
testimonial statements from confidants such as family 
members, roommates, fellow service members, or clergy, may 
provide credible evidence of an in-service stressor premised 
on personal assault.  See YR v. West, 11 Vet. App. 393, 399 
(1998).  The Manual also notes that since personal assault, 
to include sexual assault, can be an extremely personal and 
sensitive issue, many incidents of personal assault are not 
officially reported, making it difficult to obtain direct 
evidence, and requiring that the alternative evidence be 
sought.  Id.

Under § 3.304(f)(3), if a PTSD claim is based on in-service 
personal assault, evidence from sources other than the 
veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases, and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  38 C.F.R. § 3.304(f)(3).

[Parenthetically, the Board notes that the provisions of 38 
C.F.R. § 3.304(f)(3) mirror those provisions of VA's 
Adjudication Procedural Manual, M21-1, Part III, 5.14(d) 
regarding substantiating personal assault claims.  The M21-1 
Part III, 5.14(d) lists the same alternative sources of 
evidence as are listed at 38 C.F.R. § 3.304(f)(3).]

The veteran's service medical records reflect no treatment 
for injuries sustained following the claimed physical 
assault.  In a stressor statement received in August 2001, 
the veteran recounted the claimed assault incident among 
other claimed stressors.  In accordance with the Joint Motion 
for Remand, the veteran should be advised that evidence from 
sources other than the veteran's service records or evidence 
of behavior changes may constitute credible supporting 
evidence of the assault stressor and allowing him the 
opportunity to furnish this type of evidence or advise VA of 
potential sources of such evidence.  Thereafter, the RO 
should undertake further development of the veteran's claim 
for service connection for PTSD in accordance with those 
special alternative evidentiary development procedures 
associated with personal assault claims as noted in 38 C.F.R. 
§ 3.304(f)(3) (2005) and the VA Adjudication Procedures 
Manual (M21-1), Part III, paragraph 5.14(d).

The Board finds that a medical opinion addressing the 
question of whether the record tends to suggest that the 
veteran's claimed in-service stressful experiences involving 
personal assault-specifically, the physical assault reported 
by the veteran-actually occurred would be helpful in 
resolving the claim for service connection for PTSD.  See 38 
C.F.R. § 3.304(f)(3).  No such opinion is currently of 
record.  Moreover, given the nature of the claims on appeal, 
and the additional evidence received, medical opinion is 
needed as to the relationship, if any, between currently 
diagnosed PTSD and the veteran's military service, to include 
any disability resulting from in-service aggravation of a 
personality disorder.

Thereafter, if and only if, the record establishes the claim 
for service connection for PTSD as related to service, the RO 
should also obtain a medical opinion addressing whether the 
veteran's ulcerative colitis is secondary to PTSD.  

Hence, the RO should arrange for the veteran to undergo VA 
examination(s) at an appropriate VA medical facility.  The 
veteran is hereby advised that a failure to report to any 
scheduled examination(s), without good cause, may well result 
in a denial of the claim(s).  See 38 C.F.R. § 3.655 (2005).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  If the veteran fails to report to 
the scheduled examination, the RO should obtain and associate 
with the claims file copy(ies) of the notice(s) of the 
examination sent to him by the pertinent VA medical facility.

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to his claims on 
appeal.  The RO's notice letter to the veteran should explain 
that he has a full one-year period for response. See 38 
U.S.C.A § 5103(b)(1) (West 2002); but see also Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C.A. § 
5103(b)(3)) (amending the relevant statute to clarify that VA 
may make a decision on a claim before the expiration of the 
one-year notice period).  After providing the appropriate 
notice, the RO should attempt to obtain any additional 
evidence for which the veteran provides sufficient 
information, and, if needed, authorization, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2005).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA. However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full 
compliance with the VCAA and its implementing regulations. 
Hence, in addition to the actions requested above, the RO 
should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claims addressed herein.

The Board observes that the last Supplemental SOC (SSOC) was 
issued in January 2003, reflecting consideration of all 
evidence then of record.  However, considerable additional 
evidence has since been associated with the claims file since 
issuance of the January 2003 SSOC and even since the Board's 
August 2004 decision, which evidence has yet to be initially 
considered by the RO.  Accordingly, the RO's attention is 
invited as to such evidence, which should also be considered 
in its adjudication of the claims.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, signed 
authorization to enable it to obtain any 
additional evidence pertaining to any of 
the claims on appeal.  The RO should also 
invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claims within the one-year period).

2.  If the veteran responds, the RO 
should assist the veteran in obtaining 
any additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2005).  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

3.  The RO should undertake further 
development of the veteran's claim for 
service connection for PTSD, in 
accordance with those special alternative 
evidentiary development procedures 
associated with personal assault claims 
as noted in 38 C.F.R. § 3.304(f)(3) 
(2005) and the VA Adjudication Procedures 
Manual (M21-1), Part III, paragraph 
5.14(d).  In this respect, a request 
should be made to the veteran, with a 
copy to his representative, that he 
provide as much detail as possible 
regarding the claimed physical assaults 
and mental abuse he suffered during his 
active military service, to include any 
other evidence corroborating the 
incidents.

4.  After all records and/or responses 
received have been associated with the 
claims file, or the time period for the 
veteran's response has expired, the RO 
should arrange for the veteran to undergo 
VA examination by a psychiatrist.  The 
entire claims file, to include a complete 
copy of this REMAND, must be made 
available to the physician designated to 
examine the veteran, and the report of 
the examination should include discussion 
of the veteran's documented medical 
history and assertions.  All necessary 
tests and studies (to include 
psychological testing) should be 
accomplished (with all findings made 
available to the psychiatrist prior to 
the completion of his/her report), and 
all clinical findings should be reported 
in detail.

In reviewing the veteran's claims file, 
the examiner should identify and examine 
all records indicating any change in 
behavior or performance subsequent to the 
claimed assault(s) alleged by the veteran 
to have occurred during active service 
and offer an opinion as to the clinical 
significance, if any, of such evidenced 
changes.  The examiner should then 
express an opinion as to whether it is at 
least as likely as not (i.e., there is at 
least a 50 percent probability) that any 
in-service stressful experience(s) 
described by the veteran occurred.

If the examiner determines that any 
claimed in-service stressful event 
occurred, he or she should make a 
determination as to whether the veteran 
has PTSD as a result of the stressor 
event.  The examiner is instructed that 
only the specifically corroborated in- 
service stressful event may be considered 
for the purpose of determining whether 
exposure to such an in-service event has 
resulted in PTSD.  If a diagnosis of PTSD 
is deemed appropriate, the examiner 
should also comment upon the link between 
the current symptomatology and the 
veteran's verified stressor.

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached, in a printed (typewritten) 
report.

5.  If, and only if, development of the 
PTSD claim results in the receipt of 
evidence that favors award of benefits, 
the claims file should be forwarded to an 
appropriate VA physician, for review of 
the claims file, to include service 
medical records.  Based on this review, 
the examiner is requested to offer an 
opinion as to whether it is at least as 
likely as not that the veteran's 
ulcerative colitis (a) was caused, or (b) 
is aggravated by PTSD.  If aggravation is 
found, the physician should attempt to 
quantify the degree of additional 
disability resulting from such 
aggravation.

If the physician determines that an 
examination is warranted, the veteran 
should be scheduled for an examination.  

The examiner should set forth the 
complete rationale for all opinions 
expressed in a printed (typewritten) 
report.  

6.  If the veteran fails to report any 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the examination(s) sent to 
the veteran by the pertinent VA medical 
facility.

7.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND. 
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

8.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claims on appeal 
in light of all pertinent legal authority 
and evidence associated with the claims 
file since issuance of the last SSOC in 
January 2003.

9.  If either of the claims herein 
addressed remain denied, the RO should 
furnish to the veteran and his 
representative an appropriate 
supplemental SOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 





appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2005).
 
 
 
 


